Opinion issued August 20, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00048-CV
                            ———————————
                        JAMES H. JOHNSON, Appellant
                                         V.
                        CROCKETT POLICE, Appellee


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-34029


                          MEMORANDUM OPINION

      Appellant, James H. Johnson, attempts to appeal the trial court’s dismissal of

the underlying case in a judgment signed on July 8, 2014. We dismiss the appeal for

want of jurisdiction because appellant’s notice of appeal filed over four years later,

on January 8, 2019, was untimely.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party timely files a motion for new trial, motion to modify

the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See TEX. R. APP. P. 26.1(a); TEX. R. CIV. P.

329b(a), (g). The time to file a notice of appeal may also be extended if, within

fifteen days after the deadline to file the notice of appeal, a party properly files a

motion for extension. See TEX. R. APP. P. 10.5(b), 26.3.

      Appellant’s January 8, 2019 notice of appeal was untimely filed over four

years after the deadline. See TEX. R. APP. P. 26.1. Without a timely filed notice of

appeal, this Court lacks jurisdiction over the appeal. See TEX. R. APP. P. 25.1. On

June 6, 2019, the Clerk of this Court notified appellant that this appeal was subject

to dismissal for want of jurisdiction unless he demonstrated this Court had

jurisdiction over this appeal. Appellant failed to file a response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                           2